Citation Nr: 1409037	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned at a December 2011 Video Conference hearing.  The hearing transcript is of record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required, on his part.


FINDING OF FACT

During his December 2011 Video Conference hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).  During his December 2011 Video Conference hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to service connection for bilateral hearing loss.

The Board finds that the Veteran's statement during his December 2011 Board hearing qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.204 .


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

After a review of the evidence, the Board is of the opinion that further development is required before the Board decides the remaining issue on appeal.

The Veteran contends that his current tinnitus is related to noise exposure in service.  It is not in dispute that the Veteran has current tinnitus, and the RO has already conceded that the Veteran had noise exposure in service, as a result of his participation in combat.  See DD Form 214.  The question is whether the disability is related to service.  The Veteran was afforded a VA audiological examination in February 2011, in response to his claim.  The examiner opined that it is not at least as likely as not that the Veteran's tinnitus is related to military noise exposure.  In rendering his opinion, he noted that there is no evidence in the service treatment records of tinnitus occurring during military service; that the Veteran did not seek treatment for tinnitus until 2009, 41 years post-service; and that during his previous examination, the Veteran reported that he did not know when his tinnitus began.  However, the examiner did also note that the Veteran reported during the examination at issue that his tinnitus started during military service.  The Board notes that the Veteran repeated his contentions that his tinnitus started during military service at his December 2011 Video Conference hearing.  See February 2011 VA audiological examination report.  

The Board finds that essentially the examiner concluded that, as there was no evidence of tinnitus during service or for many years thereafter, the Veteran's currently diagnosed tinnitus is not related to his conceded noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  Furthermore, the Veteran has reported on more than one occasion, including during the February 2011 examination, that he first experienced tinnitus during military service.  Tinnitus is manifested by symptoms that the Veteran is competent to report.  The Veteran has reported that he has current tinnitus, which he first noticed prior to his discharge from service.  The Veteran's reports provide competent and credible evidence of tinnitus during active military duty and a continuity of symptoms since.

The February 2011 examiner did not provide an opinion as to whether the tinnitus identified after service is related to a disease or injury in service.  Accordingly, the Board finds that with regard to the etiology of the Veteran's currently demonstrated tinnitus, the February 2011 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's tinnitus is necessary.  See 38 C.F.R. § 4.2 (2013).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

The Board also notes that during his December 2011 Video Conference hearing, the Veteran reported that he sought treatment from a private ear doctor for his hearing loss and tinnitus sometime after his discharge, and the doctor felt that his tinnitus was related to noise exposure in service.  There are no records of any treatment for the Veteran from an ear doctor currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. §3.159(c)(2).  Furthermore, the Board notes that neither the claims file nor Virtual VA contain any treatment records dated after December 2010.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any VA medical treatment received for tinnitus since December 2010.  If he identifies any treatment from VA, obtain and associate with the claims file the records thereof.

2.  Obtain authorization from the Veteran to obtain all records of any private medical treatment for tinnitus that the Veteran may identify.  Inform the Veteran that he may obtain and submit the records himself.  If VA is unable to obtain the records, the Veteran should be informed and provided the opportunity to submit them.  38 C.F.R. § 3.159(e)(2) (2013).

3.  Following the completion of the above, return the claims folder to the examiner who provided the February 2011 VA examination and opinion so that he may determine the etiology of any current tinnitus.

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current tinnitus is etiologically related, in whole or in part, to the Veteran's active military service and conceded noise exposure therein. 

The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions.  Further, service connection may be established for disability first shown after service, if there is a sound etiological basis for relating it thereto.

A rationale should be given for all opinions and conclusions expressed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

If the examiner who provided the previous examination is unavailable, another medical professional should review the claims folder and provide the necessary opinion and rationale.  An additional examination should be afforded if the new examiner determines that one is necessary.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


